DETAILED ACTION
	This Office Action is in reply to Applicant’s Response filed on Nov 24, 2021 in response to the Non-Final Office Action mailed on Aug 24, 2021, regarding application number 16/055,600. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1-13 is/are currently pending and has/have been examined.


Response to Amendment 
	The Amendment filed on Nov 24, 2021 has been entered. Applicant’s Remarks filed on Nov 24, 2021 have been considered as follows.
Based on the Amendments to the Claims, and Page(s) 4-10 of Applicant’s Remarks, some of the prior art rejection(s) has/have been modified to address the amended claims.


Claim Interpretations



Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 4-13 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim(s) 4 has/have been amended to recite “textile semi-permeable detection layer”. Support for the limitation of the instant claims was not found by the examiner in the original disclosure, as no mention of ‘textile’ has been found. The specification supports a semi-permeable detection layer of cloth, a semi-permeable material or clothlike material (see instant 

Claim(s) 4-8 is/are rejected by virtue of dependency. 
	
Claim(s) 9 has/have been amended to recite “woven matrix detection layer”. Support for the limitation of the instant claims was not found by the examiner in the original disclosure, as no mention of ‘woven matrix detection layer’ has been found. The specification supports a woven matrix to protect the port and the underlying semipermeable layer of cloth or filter (see instant specification: Summary, Page 10; Figure 1A description, Page 11; ‘The Portal’, Page 18) but not a “woven matrix detection layer” as recited in the instant claims. The examiner notes that the specification particularly describes the woven matrix covering the window to prevent damage to the window, where the window contains the semi-permeable detection layer (see instant specification: ‘The Portal’, Page 18). Further, the specification describes that the port (i.e. the location of the window) is protected by either a grill or a woven matrix; it is unclear how the grill is covering the woven matrix when they’re described as interchangeable structures, not as structures that would be present together (see instant specification: Summary, Page 10; Figure 1A description, Page 11). Thus, the limitations of Claim(s) 9 are considered new matter. 

Claim(s) 9-13 is/are rejected by virtue of dependency.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garfinkle et al (US 2011/0253887, already of record) in view of Zang et al (US 2014/0235493, already of record).

	Regarding Claim 1, Garfinkle teaches a container for detecting explosives in a protected object (see Garfinkle: “cargo shipment security system includes a flexible body configured to completely enclose and contain cargo”, Abstract; “Embodiments of the present invention provide apparatuses, systems, and associated methods for the trace detection of explosives, narcotics, and other illicit or hazardous materials within a security enclosure “, [0036]; “additional detection of explosives, narcotics, or hazardous chemicals can be performed in conjunction with the described embodiments of the present invention, for detecting intrusion or damage to an enclosure”, [0051]), the container comprising:
a window on the surface of the container that provides access to an interior of the container (see Garfinkle: “the security enclosure can be transparent or can 
Garfinkle teaches that gauges or sensors can be either wholly contained within the security enclosure or integrated in the surface of the security enclosure (see Garfinkle: [0047]). 
Garfinkle does not explicitly teach the sensor being in the window. 
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to have placed the sensor in the window of Garfinkle as the window is described to be on the surface of the container and the sensors are described as being able to be integrated into the surface of the container. Further, the courts have held that a prima facie case of obviousness exists as to rearrangement of parts if there is lack of evidence as to unexpected results arising from said changes (see MPEP § 2144.04 VI C).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the window of Garfinkle to include an integrated sensor, because Garfinkle teaches that both the window and the integrated sensor can be located on the surface on the container (see Garfinkle: [0047]).  

Modified Garfinkle does not specifically teach “wherein the window includes a screen having a semipermeable filter material configured to detect explosives in the protected object”.
However, Zang teaches the analogous art of a multimode gas sensor platform for the detection of drugs or explosives by use of a nanofiber array (i.e. grid) (see Zang: Abstract; [0004]; Fig 1). Zang further teaches that a multimode gas sensor platform can comprise individual electrode pairs oriented on a substrate, with the electrode pairs having organic nanofibers deposited thereon, with each electrode pair being responsive to a specific target material and even being capable of an optical response (see Zang: [0005]-[0009]; [0040]-[0044]). Zang describes that “nanofibers” as corresponding to any elongated structure having a nanoscale cross-section such as nanowires, nanobelts, or others (see Zang: [0028]). Zang also 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the detector of modified Garfinkle to be a detection layer of nanowires capable of detecting multiple, distinct explosives arranged in a grid as described by Zang, because Zang teaches that the arrangement of a grid of nanowires allows detection of multiple target analytes (see Zang: [0005]-[0009]; [0040]-[0044]), while construction of the grid on a substrate with holes (i.e. a porous structure) permits the air to move through the substrate and come into contact with the nanowires (see Zang: [0054]-[0055]; [0061]; Fig 2).

Regarding Claim 2, modified Garfinkle teaches all the limitations as applied to Claim 1 and further teaches wherein the protected object is a prepackaged box (see Garfinkle: “the contents 118 can include pallets, ULDs, packages, containers, cargo, shipments, and any other contents 118”, [0061]).

Regarding Claim 3, modified Garfinkle teaches all the limitations as applied to Claim 1 and further teaches wherein the protected object is a ULD (see Garfinkle: “the contents 118 can include pallets, ULDs, packages, containers, cargo, shipments, and any other contents 118”, [0061]).
 

Claim(s) 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garfinkle et al (US 2011/0253887, already of record) in view of Zang et al (US 2014/0235493, already of record) and in further view of Wang et al (US 2013/0144131).


a hollow container that houses the protected object (see Garfinkle: “cargo shipment security system includes a flexible body configured to completely enclose and contain cargo”, Abstract; Fig 1B)
a window on a surface of the hollow container (see Garfinkle: “the security enclosure can be transparent or can have a transparent portion, such as a window, which provides a line of sight that enables a user to view the pressure reading”, [0047])
Garfinkle teaches that gauges or sensors can be either wholly contained within the security enclosure or integrated in the surface of the security enclosure (see Garfinkle: [0047]). 
Garfinkle does not explicitly teach the sensor being in the window. 
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to have placed the sensor in the window of Garfinkle as the window is described to be on the surface of the container and the sensors are described as being able to be integrated into the surface of the container. Further, the courts have held that a prima facie case of obviousness exists as to rearrangement of parts if there is lack of evidence as to unexpected results arising from said changes (see MPEP § 2144.04 VI C).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the window of Garfinkle to include an integrated sensor, because Garfinkle teaches 

Modified Garfinkle does not specifically teach the window “comprising a semipermeable detection layer” nor “wherein the semipermeable detection layer includes a nanowire grid that detects explosive material within the hollow container”.
However, Zang teaches the analogous art of a multimode gas sensor platform for the detection of drugs or explosives by use of a nanofiber array (i.e. grid) (see Zang: Abstract; [0004]; Fig 1). Zang further teaches that a multimode gas sensor platform can comprise individual electrode pairs oriented on a substrate, with the electrode pairs having organic nanofibers deposited thereon, with each electrode pair being responsive to a specific target material and even being capable of an optical response (see Zang: [0005]-[0009]; [0040]-[0044]). Zang describes that “nanofibers” as corresponding to any elongated structure having a nanoscale cross-section such as nanowires, nanobelts, or others (see Zang: [0028]). Zang also teaches that the substrate of the multimode gas sensor platform can include a plurality of holes (i.e. a semi-permeable screen filter) and be made of any material that can support the sensing structure such that air can move through the substrate and come into contact with the nanofibers (see Zang: [0054]-[0055]; [0061]; Fig 2). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the detector of modified Garfinkle to be a detection layer of nanowires capable of detecting multiple, distinct explosives arranged in a grid as described by Zang, because Zang teaches that the arrangement of a grid of nanowires allows detection of multiple target analytes (see Zang: [0005]-[0009]; [0040]-[0044]), while construction of the grid on a substrate with holes (i.e. a porous structure) permits the air to move through the substrate and come into contact with the nanowires (see Zang: [0054]-[0055]; [0061]; Fig 2).


Modified Garfinkle does not explicitly teach that the semi-permeable detection layer is a textile. 
However, Wang teaches the analogous art of systems and methods for fabric mounted sensors for detection of dangerous chemicals, including TNT (see Wang: Abstract). Wang teaches that carbon-based sensing structures, such as carbon nanotubes (i.e. nanostructures equivalent to nanofibers), can be printed on textiles for detection of explosives for security and military applications, further stating that printing such sensing structures on a textile substrate provides for an increased resistance to deformations during use (see Wang: [0005]; [0049]; [0051]; [0070]). Wang further suggests that use of a densely woven fabric would enable robust operation of the device as a whole (see Wang: [0081]). 
It would have been obvious to one skilled in the art before the filing date of the invention to have exchanged the substrate of modified Garfinkle to be a densely woven fabric as suggested by Wang, because Wang teaches that carbon-based sensing structures, such as carbon nanotubes (i.e. nanostructures equivalent to nanofibers), can be printed on textiles for detection of explosives for security and military applications, further stating that printing such sensing structures on a textile substrate provides for an increased resistance to deformations during use (see Wang: [0005]; [0049]; [0051]; [0070]).

Regarding Claim 5, modified Garfinkle teaches all the limitations as applied to Claim 4 and further teaches wherein the protected object is a prepackaged box (see Garfinkle: “the contents 118 can include pallets, ULDs, packages, containers, cargo, shipments, and any other contents 118”, [0061]).

containers, cargo, shipments, and any other contents 118”, [0061]).

Regarding Claim 7, modified Garfinkle teaches all the limitations as applied to Claim 4 and further teaches wherein the protected object is a ULD (see Garfinkle: “the contents 118 can include pallets, ULDs, packages, containers, cargo, shipments, and any other contents 118”, [0061]).

Regarding Claim 8, modified Garfinkle teaches all the limitations as applied to Claim 4 and further teaches wherein the detection layer is infused with at least one of an explosive detecting chemical or a nano substance that illuminates in the presence of explosive particultes or vapors (see Claim 4: modification of porous structure of Brasfield to have a grid of nanowires to detect distinct explosives as in Zang; Zang describes the nanowires being capable of an optical response; Zang: [0005]-[0009]; [0040]-[0044])). 


Claim(s) 9-10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garfinkle et al (US 2011/0253887, already of record) in view of Zang et al (US 2014/0235493, already of record), Wang et al (US 2013/0144131) and in further view of Noland (WO 2014/134217, see attached document).

Regarding Claim 9, Garfinkle teaches a container for detecting explosives in a protected object (see Garfinkle: “cargo shipment security system includes a flexible body configured to completely enclose and contain cargo”, Abstract; “Embodiments of the present invention provide 
a port on the surface of the container that provides air flow between an interior of the container and an exterior of the container (see Garfinkle: “security enclosure can include a body having a vacuum port that can be sealed, as well as one or more additional sealable ports. When a vacuum is applied at the vacuum port and the one or more additional sealable ports are open, a turbulent flow such as an air flow can be caused to pass through a volume of the internal environment. The turbulent flow can collide with a substance that is to be detected, thereby dislodging at least a trace amount of the substance (e.g., nanoparticulates or other sized particulates of the substance). The dislodged substance then can be detected by one or more detectors positioned to intercept fluid flowing out of the internal environment… security enclosure also can be flexible, evacuable, and/or sealable”, [0035])
Garfinkle teaches that gauges or sensors can be either wholly contained within the security enclosure or integrated in the surface of the security enclosure (see Garfinkle: [0047]). 
Garfinkle does not explicitly teach the sensor being in the port. 
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to have placed the sensor in the port of Garfinkle as the port is described to be on the surface of the container and the sensors are described as being able to be integrated into the surface of the container. Further, the courts have held that a prima facie case of obviousness exists as to rearrangement of parts if there is lack of evidence as to unexpected results arising from said changes (see MPEP § 2144.04 VI C).


Modified Garfinkle does not specifically teach “a screen covering at least a portion of the port, wherein the screen includes a semipermeable filter”.
However, Zang teaches the analogous art of a multimode gas sensor platform for the detection of drugs or explosives by use of a nanofiber array (i.e. grid) (see Zang: Abstract; [0004]; Fig 1). Zang further teaches that a multimode gas sensor platform can comprise individual electrode pairs oriented on a substrate, with the electrode pairs having organic nanofibers deposited thereon, with each electrode pair being responsive to a specific target material and even being capable of an optical response (see Zang: [0005]-[0009]; [0040]-[0044]). Zang describes that “nanofibers” as corresponding to any elongated structure having a nanoscale cross-section such as nanowires, nanobelts, or others (see Zang: [0028]). Zang also teaches that the substrate of the multimode gas sensor platform can include a plurality of holes (i.e. a semi-permeable screen filter) and be made of any material that can support the sensing structure such that air can move through the substrate and come into contact with the nanofibers (see Zang: [0054]-[0055]; [0061]; Fig 2). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the detector of modified Garfinkle to be a detection layer of nanowires capable of detecting multiple, distinct explosives arranged in a grid as described by Zang, because Zang teaches that the arrangement of a grid of nanowires allows detection of multiple target analytes (see Zang: [0005]-[0009]; [0040]-[0044]), while construction of the grid on a substrate with holes (i.e. a porous structure) permits the air to move through the substrate and come into contact with the nanowires (see Zang: [0054]-[0055]; [0061]; Fig 2).

Modified Garfinkle teaches the semi-permeable detection layer in the port including a collection filter (see above; Claim Interpretation section). Modified Garfinkle teaches that the substrate for the detection layer can be of any material that can support the sensing structure (see Zang: [0055]). 
Modified Garfinkle does not explicitly teach that the semi-permeable detection layer is a woven matrix detection layer. 
However, Wang teaches the analogous art of systems and methods for fabric mounted sensors for detection of dangerous chemicals, including TNT (see Wang: Abstract). Wang teaches that carbon-based sensing structures, such as carbon nanotubes (i.e. nanostructures equivalent to nanofibers), can be printed on textiles for detection of explosives for security and military applications, further stating that printing such sensing structures on a textile substrate provides for an increased resistance to deformations during use (see Wang: [0005]; [0049]; [0051]; [0070]). Wang further suggests that use of a densely woven fabric would enable robust operation of the device as a whole (see Wang: [0081]). 
It would have been obvious to one skilled in the art before the filing date of the invention to have exchanged the substrate of modified Garfinkle to be a densely woven fabric as suggested by Wang, because Wang teaches that carbon-based sensing structures, such as carbon nanotubes (i.e. nanostructures equivalent to nanofibers), can be printed on textiles for detection of explosives for security and military applications, further stating that printing such sensing structures on a textile substrate provides for an increased resistance to deformations during use (see Wang: [0005]; [0049]; [0051]; [0070]). The examiner notes that the result of the combination would meet the claim language of ‘woven matrix detection layer’ as the sensing structure is printed on the densely woven fabric. The examiner also notes that the location of the resulting structure remains unchanged and would still reside in the port. 


Modified Garfinkle does not explicitly teach ‘a rigid protective grill covering the matrix detection layer’. 
However, Noland teaches art analogous to the field of explosive detection, particularly systems for detection of threats that include gunpowder (see Noland: Abstract; [0072]). Noland teaches that metal grids can be added a sensing device to provide structural protection for the sensor (see Noland: [00190]).
It would have been obvious to one skilled in the art before the filing date of the invention to modify the structure of the port of modified Garfinkle to include a metal grid over the sensor as taught by Noland, because Noland teaches that metal grids can be added a sensing device to provide structural protection for the sensor (see Noland: [00190]). The examiner notes that a metal construction would be rigid, thereby meeting the claim language as a whole. 

	Regarding Claim 10, modified Garfinkle teaches all the limitations as applied to Claim 9 and further teaches wherein the semipermeable filter comprises material that detects explosives in the container (see modification of Claim 9, modify the detector of Garfinkle to be a detection layer of nanowires capable of detecting multiple, distinct explosives arranged in a grid as described by Zang, because Zang teaches that the arrangement of a grid of nanowires allows detection of multiple target analytes (see Zang: [0005]-[0009]; [0040]-[0044]), while construction of the grid on a substrate with holes (i.e. a porous structure) permits the air to move through the substrate and come into contact with the nanowires (see Zang: [0054]-[0055]; [0061]; Fig 2)).

Regarding Claim 12, modified Garfinkle teaches all the limitations as applied to Claim 9 and further teaches wherein the protected object is a prepackaged box (see Garfinkle: “the ULDs, packages, containers, cargo, shipments, and any other contents 118”, [0061]).

Regarding Claim 13, modified Garfinkle teaches all the limitations as applied to Claim 9 and further teaches wherein the protected object is a ULD (see Garfinkle: “the contents 118 can include pallets, ULDs, packages, containers, cargo, shipments, and any other contents 118”, [0061]).


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garfinkle et al (US 2011/0253887, already of record) in view of Zang et al (US 2014/0235493, already of record), Wang et al (US 2013/0144131), Noland (WO 2014/134217, see attached document) and in further view of Herman (CN 101163558, already of record).

Regarding Claim 11, modified Garfinkle teaches all the limitations as applied to Claim 9. Modified Garfinkle teaches the protected object being a package (see Garfinkle: “the contents 118 can include pallets, ULDs, packages, containers, cargo, shipments, and any other contents 118”, [0061]).
Modified Garfinkle does not teach wherein the protected object is an envelope. 
However, Herman teaches the analogous art of a screening device for screening mail items, including screening said items for explosives (see Herman: Abstract; Page 4/31). Herman further teaches that mail items can include envelopes (see Herman: Page 2/31). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the item being tested and/or evaluated with the method of modified Garfinkle to include envelopes as described by Herman, because Herman describes that mail items such as envelopes can be screened for explosives (see Herman: Abstract; Page 2/31; Page 4/31).


Response to Arguments
Applicant's Arguments, filed on Nov 24, 2021, towards the previous prior art rejections on Page(s) 4-10 have been fully considered but are not persuasive. 
Applicant argues, on Page(s) 5 of their Remarks, that it is not apparent how one could combine Garfinkle and Zang, stating that “Zang discloses a rigid tubular or rectangular housing and associated support substrate” and “it’s unclear how the rigid housing of Zantg could be coupled to the flexible enclosure of Garfinkle”. 
The examiner respectfully disagrees. 
Regarding the rejection, the examiner notes that the rejection of Claim 1 takes the housing, window and pressure sensor location of Garfinkle and modifies said sensor with the sensor of Zang. The combination addresses the housing, window and sensor location with the disclosure of Garfinkle and the specific detection apparatus with the disclosure of Zang. Arguing towards Zang’s housing does not take into account the combination as a whole. Thus, it appears that Applicant argues towards each of the references individually without taking into account the combination of references. Therefore, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As such, it would have been obvious to one skilled in the art before the filing date of the 

Applicant argues, on Page(s) 5 of their Remarks, that it is not apparent how one could combine Garfinkle and Zang, stating that “the forced air approach of Zang is not applicable because the pressurized container of Garfinkle prevents air flow across an integrated sensor”. 
The examiner respectfully disagrees. 
Regarding the disclosure of Garfinkle, the examiner notes that Garfinkle describes a sealed security enclosure with ports that can be used to pass a volume of turbulent flow, such as air flow, to the internal environment to collide with a substance to be detected by a detector positioned to intercept fluid flow (see Garfinkle: [0035]). As such, it would have been obvious to one skilled in the art before the filing date of the invention to modify the detector of modified Garfinkle to be a detection layer of nanowires capable of detecting multiple, distinct explosives arranged in a grid as described by Zang, because Zang teaches that the arrangement of a grid of nanowires allows detection of multiple target analytes (see Zang: [0005]-[0009]; [0040]-[0044]), while construction of the grid on a substrate with holes (i.e. a porous structure) permits the air to move through the substrate and come into contact with the nanowires (see Zang: [0054]-[0055]; [0061]; Fig 2). Thus, the rejection is maintained (see above).


The examiner respectfully disagrees. 
	Regarding Applicant’s argument, the examiner notes that the claims are not limited to a box or envelope, rather describing a broad ‘container’. The examiner notes that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, the argument regarding the shape and size is not commensurate in scope with the claimed subject matter. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               
/Benjamin R Whatley/Primary Examiner, Art Unit 1798